DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 2/23/2022 has been entered and made of record.

The application has pending claim(s) 1-20 (withdrawn claims 11-14 and 17 are withdrawn from further consideration).

In response to the amendments filed on 2/23/2022:
The objections to the drawings, specification, and claims have been entered and therefore the Examiner withdraws the objections to the drawings, specification, and claims.  

Applicant’s arguments, see pages 15-17, filed 2/23/2022, with respect to claims 1-10, 15-16, and 18-20 have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 102 / 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lin Xiao (Reg. No. 72,772) on July 27, 2022.
	The application has been amended as follows:
	For claim 1 on page 3 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- region image of a current -- at line 3 with “region image of a current scene of a current”.
	2.  Please replace -- comprises brightness, and acquiring -- at line 7 with “comprises current scene brightness of the current scene, and acquiring”.
	3.  Please replace -- region image of the current -- at line 8 with “region image of the current scene of the current”.
4.  Please replace -- lower than current -- at line 10 with “lower than the current”.
5.  Please replace -- brightness.. -- at lines 13-14 with “brightness.”. 

	For claim 2 on pages 3-5 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- detecting scene brightness of a scene and acquiring a virtual background image matching the scene -- at lines 4-5 with “detecting the current scene brightness of the current scene and acquiring a virtual background image matching the current scene”.
	2.  Please replace -- higher than the portrait -- at lines 24-25 with “higher than a portrait”.
	3.  Please replace -- detecting current scene -- at line 36 with “detecting the current scene”.

	For claim 3 on page 5 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- detecting the scene brightness of the scene and acquiring the virtual background image matching the scene brightness comprises: detecting current scene brightness of the scene; -- at lines 1-3 with “detecting the current scene brightness of the current scene and acquiring the virtual background image matching the current scene brightness comprises:”.

	For claims 11-14 on pages 8-9 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please cancel each of claims 11-14.

	For claim 15 on pages 9-10 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- region image of a current -- at line 6 with “region image of a current scene of a current”.
	2.  Please replace -- comprises brightness, and -- at line 11 with “comprises current scene brightness of the current scene, and”.
	3.  Please replace -- region image of the current -- at line 13 with “region image of the current scene of the current”.
4.  Please replace -- image and current -- at line 15 with “image and the current”.
5.  Please replace -- brightness.. -- at line 18 with “brightness.”. 

	For claim 16 on pages 10-12 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- detecting scene brightness of a scene and acquiring a virtual background image matching the scene -- at lines 5-6 with “detecting the current scene brightness of the current scene and acquiring a virtual background image matching the current scene”.
	2.  Please replace -- higher than the portrait -- at line 28 with “higher than a portrait”.
	3.  Please replace -- detecting current scene -- at line 39 with “detecting the current scene”.

	For claim 17 on page 12 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please cancel claim 17.

	For claim 20 on pages 13-14 of Applicant’s Amendment after Non-Final dated 2/23/2022:
	1.  Please replace -- a computer program that may be used in combination with an electronic device capable of photographing, wherein the computer program may be executed by a processor to implement -- at lines 1-3 with “a computer program, wherein the computer program when executed by a processor implements”.
2.  Please replace -- region image of a current -- at line 5 with “region image of a current scene of a current”.
	3.  Please replace -- comprises brightness, and acquiring -- at line 9 with “comprises current scene brightness of the current scene, and acquiring”.
	4.  Please replace -- region image of the current -- at line 10 with “region image of the current scene of the current”.
5.  Please replace -- lower than current -- at lines 11-12 with “lower than the current”.











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 15-16, and 18-20 (now renumbered as 1-15, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: wherein the preset parameter comprises current scene brightness of the current scene, and acquiring the background image and the portrait region image of the current scene of the current user comprises: in response to detecting that brightness of a preset virtual background image is lower than the current scene brightness, adding a virtual light source to a virtual background image based on a brightness difference between the brightness of the preset virtual background image and the current scene brightness, such that brightness of the virtual background image matches the current scene brightness.
Similarly, independent claims 15 (now renumbered as claim 11, for issue) and 20 (now renumbered as claim 15, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Tatsuro (JP 200413950 A, as applied in previous Office Action) discloses combining the actual photographed image and the background image according to image attributes.  However, Tatsuro does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al ‘451 discloses the correction coefficient used to correct the difference in white balance and brightness between light with which the virtual subject is irradiated and the background image is derived based on the color signal value obtained by performing rendering of an achromatic color object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 28, 2022